Exhibit 10.2

 

SCHLUMBERGER LIMITED
RESTORATION SAVINGS PLAN

(As established effective June 1, 1995 and
conformed to include amendments through January 1, 2019)

INDEX

ARTICLE I DEFINITIONS

 

1

 

 

 

ARTICLE II ELIGIBILITY

 

4

 

 

 

ARTICLE III PARTICIPATION

 

5

 

 

 

ARTICLE IV CONTRIBUTIONS

 

6

 

 

 

ARTICLE V ALLOCATION OF CONTRIBUTIONS AND INTEREST

 

8

 

 

 

ARTICLE VI VESTING

 

8

 

 

 

ARTICLE VII FORM AND TIMING OF PAYMENT

 

10

 

 

 

ARTICLE VIII MERGER, AMENDMENT AND TERMINATION

 

11

 

 

 

ARTICLE IX ADMINISTRATION

 

13

 

 

 

ARTICLE X MISCELLANEOUS

 

14

 

ARTICLE I

DEFINITIONS

1.01“Account” shall mean the account maintained on behalf of each Participant or
Former Participant which reflects the Participant’s or Former Participant’s
Elective Deferrals, Matching Contributions, if any, and Interest.

1.02“Administrative Committee” shall mean the Administrative Committee of the
Schlumberger Limited Pension Plan.

1.03“Affiliate” shall mean any corporation in which the shares owned or
controlled directly or indirectly by Schlumberger Limited shall represent eighty
percent (80%) or more of the voting power of the issued and outstanding capital
stock of such corporation. Affiliate shall also include any corporation or other
trade or business which, together with Schlumberger Limited, is “under common
control” as determined in accordance with Section 414(b) or (c) of the Code, as
may be modified by Section 415(h) of the Code.

1.04“Base Compensation” shall mean Compensation, excluding any bonus or
incentive payment.

1

--------------------------------------------------------------------------------

 

1.05“Beneficiary” shall mean the individual designated by a Participant or
Former Participant in accordance with Section 3.3 who is entitled to benefits
under the Plan in the event of a Participant’s or Former Participant’s death.

1.06“Board of Directors” shall mean the Board of Directors of Schlumberger
Limited.

1.07“Change in Control” and “409А Change in Control” shall have the meaning
ascribed to it in Section 8.01.

1.08“Code” shall mean the Internal Revenue Code of 1986, as may be amended.

1.09“Compensation” shall mean the aggregate amount of compensation paid by the
Employer or an Affiliate to an Employee during a calendar year, including normal
salary, wages, overtime compensation, commissions, bonuses and salary deferral
amounts under Section 401(k) of the Code, if any, and excluding:

 

(a)

compensation for employment during any period in which an individual is not an
Employee;

 

(b)

any special payment of compensation, including but not limited to, income
arising pursuant to the exercise of a stock option, field meal allowance, early
retirement payments, severance payments, pay in lieu of vacation, tuition
reimbursement, moving allowances;

 

(c)

payment by the Employer on behalf of the Participant to this or any other
qualified or non-qualified pension, profit sharing, savings or other employee
benefit plan.

1.10“Disability” or “Disabled” means (A) the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months or (B) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company or any Affiliate.

1.11“Elective Deferrals” shall mean the amount of Excess Compensation an
Eligible Employee elects to defer in accordance with Section 4.01 of the Plan.

1.12Eligible Employee” shall mean an Employee who is on a U.S. based payroll or
is seconded by an Employer to a foreign country and is on the payroll of
Schlumberger Resources, Inc.

1.13“Employee” shall mean an employee of the Employer who is employed by and
carried on the payroll of the Employer and who is eligible to participate in (i)
the Schlumberger Limited Savings and Profit Sharing Plan or (ii) the
Schlumberger Savings and Profit Sharing Plan for US Taxpayers Employed Abroad.

2

--------------------------------------------------------------------------------

 

1.14“Employer” shall mean Schlumberger Limited and any Affiliate who has adopted
the Plan for the benefit of its Eligible Employees.

1.15“Enrollment Period” shall mean the 30-day period beginning each June 1.

1.16“Excess Compensation” shall mean the amount of Compensation paid to an
Employee during a calendar year in excess of $260,000, as such amount may be
adjusted in accordance with Section 401(a)(17) of the Code.

1.17“Former Participant” means an Employee of the Employer or an Affiliate who
was a Participant and continues to have an Account under the Plan.

1.18“Interest” shall mean the amount of interest allocated to a Participant’s
Account. Such amount shall mirror the interest earnings of the relevant fund(s)
under the Schlumberger Master Profit Sharing Trust, as chosen by the Participant
pursuant to Section 4.03A.

1.19“Matching Contribution” shall mean the amount contributed by the Employer in
accordance with Section 4.02.

1.19A“Non-Elective Contributions” shall mean the amount contributed by the
Employer in accordance with Section 4.03.

1.20“Participant” shall mean an Eligible Employee who meets the eligibility
requirements of Section 2.02 and has commenced, but not terminated,
participation in the Plan in accordance with the provisions of Article III of
the Plan.

1.21“Plan” shall mean the Schlumberger Limited Restoration Savings Plan as set
forth herein and as may be amended.

1.22“Plan Year” shall mean the calendar year.

1.23“Qualified Defined Benefit Plans” shall mean the Schlumberger Limited
Pension Plan, the Schlumberger Technology Corporation Pension Plan and the
Schlumberger Pension Plan for US Taxpayers Employed Abroad.

1.24“Spouse” shall mean the person, if any, legally married pursuant to the laws
of the State or country in which such marriage was performed to a Participant at
the latest of (i) the time of the Participant’s death prior to retirement, (ii)
the time of the Participant’s retirement, or (iii) the time the Participant’s
benefits are to commence; provided, however, that this definition of “Spouse”
shall include a same sex Spouse effective no earlier than (a) September 16,
2013, or (b) if prior to September 16, 2013, such Participant and same sex
Spouse resided in a State or the District of Columbia that legally recognized
their marriage, June 26, 2013 (or such later date as the Participant and his or
her Spouse became residents of such State or the District of Columbia but in no
event later than September 16, 2013).

1.25“Termination of Employment” shall mean “separation from service,” as defined
in Section 1.409A-1(h) of the U.S. Treasury regulations, with an Employer for
any reason other than a transfer between Employers.

3

--------------------------------------------------------------------------------

 

1.25A“Transfer Date” shall mean the date a Transfer Employee meets the
requirements to become an Eligible Employee.

1.25B“Transfer Employee” shall means an individual who is an employee
compensated on a non-U.S. payroll of an Employer or an Affiliate and transfers
into a position that qualifies him or her as an Eligible Employee.

1.26“Trust” shall mean the Schlumberger Executive Deferred Compensation Trust, a
grantor trust.

1.27“Vested” shall mean non-forfeitable.

Unless the context of the document dearly provides otherwise, all masculine
pronouns when used in the Plan shall be deemed to include the feminine gender
and any feminine pronouns shall be deemed to include the masculine gender.

ARTICLE II

ELIGIBILITY

2.01Employer Determination.  Each year, prior to the last day of the Enrollment
Period, the Employer shall determine those Eligible Employees who may
participate in the Plan during the subsequent Plan Year. Such determination
shall be made in accordance with the requirements set forth in Section
2.02.  The Employer may also designate Employees who are newly hired or are
transferred to the Employer (each, an “Initial Eligibility Event”) as Eligible
Employees regardless of the timing of such Initial Eligibility Event.

2.02Eligibility Requirements.  An Eligible Employee may participate in the Plan
if such Eligible Employee is projected to have Excess Compensation in the
subsequent Plan Year. In determining whether an Eligible Employee is projected
to have Excess Compensation, the Employer shall look to the Eligible Employee’s
Base Compensation for the then current calendar year and the maximum projected
bonus potential payable in the first quarter of the subsequent Plan Year based
on the Employee’s current grade and salary level. If the sum of the Eligible
Employee’s Base Compensation and the maximum projected bonus potential exceeds
the limitation set forth in Section 401(a)(17) of the Code, the Employee is
eligible to participate in the Plan during the subsequent Plan Year.

Subject to Section 4.01, an Employee initially designated as an Eligible
Employee during a Plan Year who is projected to have Excess Compensation during
such Plan Year may elect to defer Base Compensation that is also Excess
Compensation.  Such election shall remain in effect until the first day of the
Plan Year following the end of the next Enrollment Period to occur after the
Employee’s designation as an Eligible Employee.

The Plan is intended to qualify for the exemptions provided under Title I of the
Employee Retirement Income Security Act of 1974 for plans that are not
tax-qualified and that are maintained primarily to provide deferred compensation
for a select group of management or highly compensated employees.

4

--------------------------------------------------------------------------------

 

ARTICLE III

PARTICIPATION

3.01Commencement of Participation. During each Enrollment Period, an Eligible
Employee who meets the requirements of Section 2.02 may elect to participate in
the Plan by completing the necessary deferral election requirements during the
Enrollment Period.

In order to become effective, an Eligible Employee’s deferral election must be
completed on or before the last day of the Enrollment Period. No elections shall
be accepted after the Enrollment Period ends.

An Eligible Employee who elects to participate within an Enrollment Period shall
become a Participant on the first day of the next following Plan Year.

Notwithstanding the above, and subject to Section 4.01, an Employee initially
designated as an Eligible Employee during a Plan Year may make a deferral
election within 30 days following the date such Employee is initially designated
as an Eligible Employee.  Such election shall remain in effect until the first
day of the Plan Year following the next Enrollment Period.

Notwithstanding the foregoing, and subject to Section 4.03, Transfer Employees
may commence participation in the Plan in the year in which the Transfer Date
occurs regardless of any election to defer Compensation.

3.02Cessation of Participation. A Participant shall cease to be a Participant as
of the earliest of (i) the date on which the Plan terminates in a manner
consistent with Section 409A; (ii) the date on which the Participant is no
longer an Eligible Employee; (iii) the first day of any Plan Year in which the
Participant fails to meet the eligibility requirements of Section 2.02; or (iv)
the first day of any Plan Year in which the Participant does not elect to
participate or fails to enroll within the applicable Enrollment Period.

A Participant who ceases to be a Participant in accordance with (ii), (iii) or
(iv) of the preceding paragraph shall become a Former Participant if such
Participant retains an Account under the Plan.

3.03Beneficiary Designation. Subject to the requirements of this Section 3.03, a
Participant or Former Participant may designate, in writing, a Beneficiary who
is entitled to receive the benefits hereunder in the event of the Participant’s
or Former Participant’s death.

The Beneficiary of a Participant or Former Participant who is married is
automatically the Participant’s or Former Participant’s Spouse. A married
Participant or Former Participant may designate a Beneficiary other than the
Spouse only if such Spouse consents, in writing, to such designation. In order
to be effective, such spousal consent must (i) acknowledge the effect of waiving
the benefit such Spouse is otherwise entitled to receive; (ii) consent to the
designated Beneficiary; (iii) acknowledge that the Beneficiary designation is
not valid unless the Spouse agrees to such designation and (iv) be witnessed by
a notary public or authorized Plan representative.

5

--------------------------------------------------------------------------------

 

A Participant or Former Participant who is not married may designate any
individual or person as Beneficiary.

A Beneficiary designation shall only become effective upon receipt by the
Employer. Any Beneficiary designation filed with the Employer shall supersede
any prior designation on file upon receipt by the Employer.

In the absence of any Beneficiary designation, payments upon the death of the
Participant or Former Participant shall be made to the first named Beneficiary
or class of Beneficiaries, of the following successive Beneficiaries who survive
the Participant or Former Participant: (i) the surviving Spouse, if any; (ii)
one share to each child of the Participant or Former Participant, whether or not
the child is then living, except that the share of a deceased child of the
Participant or Former Participant shall be divided, per stirpes, among the then
living descendants of such deceased child; (iii) father and mother, equally, or
to the survivor; (iv) surviving brothers and sisters, equally; (v) a duly
appointed executor or administrator of the Participant’s or Former Participant’s
estate. For purposes of this paragraph, “child” “children” or “descendants”
shall include legally adopted children.

ARTICLE IV

CONTRIBUTIONS

4.01Elective Deferral Amounts. Effective for Elective Deferrals occurring after
the June 2012 Enrollment Period, an Eligible Employee may irrevocably elect to
defer, in any whole percentage, an amount from 1% to 50% of such Eligible
Employee’s Excess Compensation.

A Participant’s Elective Deferral shall go into effect as of the first payroll
period in which such Participant receives Excess Compensation and shall remain
in effect throughout the Plan Year. A Participant may increase or decrease an
Elective Deferral only during the Enrollment Period with respect to Elective
Deferrals for the next following Plan Year.

Elective Deferrals shall be paid to the Trust as soon as practicable following
the payroll period in which such amount would have been payable to the
Participant in cash, but for such Participant’s election to defer.

An Employee who becomes an Eligible Employee on or prior to the last day of the
Enrollment Period may also make an election to defer, up to the limits set forth
above, Base Compensation that is also Excess Compensation for the remainder of
the Plan Year.  An Employee who becomes an Eligible Employee after the last day
of the Enrollment Period may make an election to defer, up to the limits set
forth above: (i) Base Compensation that is also Excess Compensation earned for
the remainder of the Plan Year and (ii) Base Compensation that is also Excess
Compensation earned in the next following Plan Year.  For purposes of clarity,
an Employee’s deferral election shall remain in effect until the first day of
the Plan Year following the next Enrollment Period to occur after the Employee’s
designation as an Eligible Employee.

6

--------------------------------------------------------------------------------

 

4.02Matching Contributions. Each year the Employer shall determine the Matching
Contribution.

Effective January 1, 2013, for Participants who were hired prior to October 1,
2004 and for Participants who did not elect to cease participation in the
Qualified Defined Benefit Plans effective January 1, 2005, the Matching
Contribution shall be equal to 50% of the first 6% of each participant’s
Elective Deferrals made during the Plan Year.  Such contributions shall be made
by the Employer as soon as administratively practicable following each payroll
period.

Effective January 1, 2013, for Participants who were hired on or after October
1, 2004 and for Participants who elected to cease participation in the Qualified
Defined Benefit Plans effective January 1, 2005, the Matching Contribution shall
be equal to 100% of the first 6% of each participant’s Elective Deferrals made
during the Plan Year.  Such contributions shall be made by the Employer as soon
as administratively practicable following each payroll period.

4.03Non-Elective Contributions. Effective January 1, 2018, for Transfer
Employees who are paid an annual incentive bonus from the U.S. payroll of an
Employer after the Transfer Date and in the same calendar year as the
Transfer  Date, a Non-Elective Contribution shall be made equal to the Matching
Contribution that would have been made had the Transfer Employee elected to
defer 6% of the portion of such annual incentive bonus that would constitute
Excess Compensation. Such contributions shall be made by the Employer as soon as
administratively practicable following the payroll period in which the
applicable annual incentive bonus is paid.  

4.03AInterest Options. In accordance with procedures established by the
Administrative Committee, each Participant may designate the specific fund(s)
under the Schlumberger Master Profit Sharing Trust with respect to which his
Account shall be deemed to be invested.  The Participant may choose from the
following funds, which are mirrored by investment funds that are actually
maintained under the Schlumberger Master Profit Sharing Trust: the Short-term
Fixed Income Fund; the Intermediate-term Fixed Income Fund; the US Equity Fund,
and the Global Equity Fund.  The Participant may designate, in 1% increments,
the amount to be invested in each fund.  If a Participant fails to make a proper
designation, then his Account shall be deemed invested in the Short-term Fixed
Income Fund.  A Participant may change such designation with respect to future
Matching Contributions and Elective Deferrals, as well as with respect to
amounts already credited to his Account, provided such change(s) are made in
accordance with the procedures established by the Administrative Committee.  The
Administrative Committee shall determine from time to time each of the funds
made available under this Plan and may change any such determinations at any
time.  Nothing herein shall obligate the Company to invest any part of its
assets in any of the funds.

7

--------------------------------------------------------------------------------

 

ARTICLE V

ALLOCATION OF CONTRIBUTIONS AND INTEREST

5.01Allocation of Elective Deferrals. As of each pay period, the Employer shall
allocate the Elective Deferrals made during such pay period to a Participant’s
Account.

5.02Allocation of Matching Contributions. As of each pay period, the Employer
shall allocate the Matching Contributions, if any, among the Accounts of
Participants or Former Participants who made Elective Deferrals during the such
pay period.

5.02AAllocation of Non-Elective Contributions. As of the pay period to which the
contributions relate, the Employer shall allocate the Non-Elective
Contributions, if any, among the Accounts of Transfer Employees during such pay
period.

5.03Allocation of Interest. Interest shall be allocated to a Participant’s or
Former Participant’s Account on a daily basis. Such amount shall be allocated
based on the amount then standing in such Account.

ARTICLE VI

VESTING

6.01Vesting.  Subject to the provisions of Section 6.02, a Participant, or
Former Participant shall have a Vested right to benefits in accordance with this
Section 6.01:

 

(a)

A Participant or Former Participant shall be 100% Vested in their Elective
Deferrals, plus any Interest thereon, at all times.

А Participant or Former Participant, who is also eligible to participate in
Schlumberger Limited Savings and Profit Sharing Plan, shall have a Vested right
to Matching Contributions allocated to such Participant’s or Former
Participant’s Account, plus any Interest thereon, in accordance with the
following schedule:

Completed
Years of Service

Vested
Percentage

Less than 2 years

0%

At least 2 years but less than 3 years

33.33%

At least 3 years but less than 4 years

66.67%

4 or more years

100%

8

--------------------------------------------------------------------------------

 

A Participant or Former Participant who is also eligible to receive a matching
contribution in the Schlumberger Savings and Profit Sharing Plan for US
Taxpayers Employed Abroad, shall have a Vested right to Matching Contributions
allocated to such Participant’s or Former Participant’s Account, plus any
Interest thereon, in accordance with the following schedule:

Completed
Years of Service

Vested
Percentage

Less than 2 years

0%

At least 2 years but less than 3 years

20%

At least 3 years but less than 4 years

40%

At least 4 years but less than 5 years

60%

At least 5 years but less than 6 years

80%

6 or more years

100%

“Service” shall include any period of “Active Service” as such term is defined
in the applicable qualified defined contribution plan of the Employer in which
such Participant or Former Participant is a member.

Non-Elective Contributions shall be subject to the same vesting schedule as
would be applicable to Matching Contributions as described above.

 

(b)

Notwithstanding the provisions of (a) above, a Participant or Former Participant
shall become 100% Vested in the event of death, attainment of age 60,
termination of the Plan or the occurrence of a Change in Control.

6.02Violation of Confidential Agreements. Notwithstanding the provisions of
Section 6.01, a Participant or Former Participant shall forfeit any Vested right
to such Participant’s or Former Participant’s Account in the event it is
determined by the Administrative Committee that such Participant or Former
Participant has engaged in a dishonest act injurious to the finances or
reputation of the Employer or any of its Affiliates or that such Participant or
Former Participant has violated a Patent and Confidential Information Agreement
between such individual and the Employer or any of its Affiliates or any other
confidential arrangement involving the Employer or any of its Affiliates to
which such individual is a party or by which such individual is bound.

6.03Right to Account in the Event of Bankruptcy. Notwithstanding anything to the
contrary contained herein, in the event the Employer is determined to be
insolvent or is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code, a Vested Participant or Vested Former Participant shall
have the same standing as any other general creditor of the Employer and shall
be entitled to recover any benefits then standing in such Participant’s or
Former Participant’s Vested Account only to the extent such amount is made
available to such individual in accordance with the bankruptcy proceedings as
determined by the federal courts. The Employer will be considered “insolvent”
for purposes of the Plan if the Employer is unable to pay its debts as they
become due.

9

--------------------------------------------------------------------------------

 

ARTICLE VII

FORM AND TIMING OF PAYMENT

7.01Form of Payment. Payment of a Participant’s or Former Participant’s Account
shall be made in the form of (i) a lump sum or (ii) at the Participant’s
election in five or ten annual installments.

7.02Timing of Benefit Payment.

 

(a)

Lump Sum Payment.  Subject to Section 10.07, a lump-sum payment shall be made as
soon as practicable following the close of the calendar quarter immediately
following a Participant’s or Former Participant’s death, Termination of
Employment or Disability, whichever occurs first. In the event of the death of
the Participant prior to full payment of his Account, any such unpaid benefits
shall be paid in a lump sum to the person or persons who are designated as the
Participant’s Beneficiaries.

 

(b)

Installment Payments.  Subject to the rules established by the Administrative
Committee, the Participant may file a distribution election, directing his
Account to be distributed in annual installment payments over five or ten years
in the event of his Termination of Employment or Disability.  Such distribution
election must be made on the form supplied by the Administrative Committee for
that purpose.  With respect to amounts in the Participant’s Account earned prior
to January 1, 2016, the Participant may elect to have such amounts distributed
in annual installments; provided, however, that any such election shall not take
effect until at least 12 months after the election was made and the first annual
installment shall not be payable prior to the date five years following the
first day of the Plan Year following Participant’s Termination of Employment.
With respect to amounts in the Participant’s Account earned on or after January
1, 2016, the Participant may elect to have such amount distributed in annual
installments and subject to Section 10.07, the first annual installment shall be
payable during the first calendar quarter of the Plan Year following the
Participant’s Termination of Employment or Disability.

 

(c)

Change of Form or Timing of Benefit Payments.  A Participant may file a
subsequent distribution election for his Account no later than 12 months prior
to the date that he or she would have otherwise received (or would have
commenced to receive) distribution of his Account, to change the timing and form
of payment of the distribution to a time and form available under the Plan;
provided, however, that the payment, or first payment in the case of an
installment payment, under the subsequent distribution election shall be
deferred to a date that is at least five years after the date the Participant
would have received a distribution of his Account under his prior
election.  Such subsequent distribution election is subject to the rules
established by the Administrative Committee and must be made on the form
supplied by the Administrative Committee for that purpose.  The requirement in
this Section 7.02(c) that the first payment with respect to which any election
thereunder applies must be deferred for at least five years shall not apply to a
payment involving the Participant’s death or Disability.

10

--------------------------------------------------------------------------------

 

ARTICLE VIII

MERGER, AMENDMENT AND TERMINATION

8.01Merger, Consolidation or Acquisition. In the event of a merger,
consolidation or acquisition where the Employer is not the surviving corporation
and which also constitutes а “change in control event” within the meaning of
U.S. Treasury Regulation Section 1.409A-3(i)(5) (a “409A Change in Control”) any
amount standing in a Vested Account shall be paid within 30 days following a
409A Change in Control.

For purposes of the Plan, Change in Control means the occurrence of any one of
the following events:

 

(a)

A “change in the ownership of the Company” which will occur on the date that any
one person, or more than one person acting as a group within the meaning of
section 409A of the Code, acquires ownership of stock in the Company that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company. However, if any one person or more than one person acting as a
group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons will not be considered a
“change in the ownership of the Company” (or to cause а “change in the effective
control of the Company” within the meaning of paragraph (b) below). Further, an
increase of the effective percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this paragraph; provided, that for purposes of this
Section 8.01(a), the following acquisitions of Company stock will not constitute
a Change of Control: (A) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or an Affiliate (as
defined below), (B) any acquisition directly from the Company or (C) any
acquisition by the Company. This paragraph (a) applies only when there is a
transfer of the stock of the Company (or issuance of stock) and stock in the
Company remains outstanding after the transaction.

 

(b)

A “change in the effective control of the Company” which will occur on the date
that either:

 

(i)

any one person, or more than one person acting as a group within the meaning of
section 409A of the Code, acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing thirty percent (30%) or
more of the total voting power of the stock of the Company (not considering
stock owned by such person or group prior to such twelve (12) month period)
(i.e., such person or group must acquire within а twelve (12) month period stock
possessing thirty percent (30%) of the total voting power of the stock of the
Company) except for (A) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or an Affiliate (as defined
below), (B) any acquisition directly from the Company or (C) any acquisition by
the Company; or

11

--------------------------------------------------------------------------------

 

 

(ii)

a majority of the members of the Board are replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.

For purposes of a “change in the effective control of the Company,” if any one
person, or more than one person acting as a group, is considered to effectively
control the Company within the meaning of this paragraph (b), the acquisition of
additional control of the Company by the same person or persons is not
considered a “change in the effective control of the Company,” or to cause a
“change in the ownership of the Company” within the meaning of paragraph (a) of
this Section.

 

(c)

A “change in the ownership of a substantial portion of the Company’s assets”
which will occur on the date that any one person, or more than one person acting
as a group, acquires (or has acquired during the twelve (12) month period ending
on the date of the most recent acquisition by such person or persons) assets of
the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Any transfer of assets to an entity
that is controlled by the shareholders of the Company immediately after the
transfer, as provided in guidance issued pursuant to section 409A of the Code,
will not constitute a Change in Control.

For purposes of this Section, the provisions of section 318(a) of the Code
regarding the constructive ownership of stock will apply to determine stock
ownership; provided that, stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option. The term “Affiliate” for purposes
of this Section means a corporation that is a member of а controlled group of
corporations (as defined in Section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in Section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
Section 414(m) of the Code) as the Company.

8.02Amendment and Termination. The Board of Directors may amend, modify or
terminate the Plan in whole or in part at any time, provided that any plan
termination shall only occur in accordance with U.S. Treasury Regulations
Section 1.409A-3(j)(4)(ix).

12

--------------------------------------------------------------------------------

 

ARTICLE IX

ADMINISTRATION

9.01Administration. The Plan shall be administered, construed and interpreted by
the Administrative Committee. Any determination made by the Administrative
Committee, including any determination as to eligibility, the amount of benefits
or the interpretation of any Plan provision, shall be conclusive and binding on
all persons, including a Participant, a Former Participant, a Beneficiary, the
Employer, an Affiliate or an Employee. A member of the Administrative Committee
who is also a Participant or Former Participant in the Plan must abstain from
voting on any matter relating specifically to such Participant’s or Former
Participant’s own Account under the Plan.  The Administrative Committee shall
have the authority to amend the Plan to comply with any legislative change,
including any regulations promulgated pursuant to a legislative change, or to
make discretionary changes, provided that such amendment does not result in any
significant increase in cost of maintaining the Plan or change the underlying
benefits of the Plan.

9.02Expenses. Expenses of the Plan may be paid by the Trust unless otherwise
paid by the Employer.

9.03Indemnification. The members of the Administrative Committee, or any agent
appointed by said committee, shall be indemnified and held harmless by the
Employer against and from any and all losses, cost, liability, or expense that
may be imposed upon or reasonably incurred by such persons in connection with or
resulting from any claim, action, suit or proceeding to which any such person
may be party by their reason to act or not act under the Plan and against and
from any and all amounts paid by such persons in settlement (with the Employer’s
written approval) or paid by such persons in satisfaction of a judgment in any
such action, suit or proceeding. The provisions of this Section 9.03 shall not
apply to any person if such loss, cost, liability or expense is due to such
person’s gross negligence or willful misconduct.

9.04Non-Alienation of Benefits. Except as provided in Section 6.03, or by mutual
agreement between the Employer and any Participant or Former Participant,
benefits payable under the Plan shall not be subject, in any manner, to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, by operation of law or otherwise, and
any attempt at such shall be void; and further provided, that any such benefit
shall not in any way be subject to the debts, contract, liabilities, engagements
or torts of the person who shall be entitled to such benefit, nor shall it be
subject to attachment or legal process for or against such person.

13

--------------------------------------------------------------------------------

 

ARTICLE X

MISCELLANEOUS

10.01Applicable Law. To the extent not preempted by ERISA, the Plan shall be
governed and construed in accordance with the laws of the State of Texas.

10.02Plan not an Employment Contract. The Plan is not, nor shall it be construed
to be, an employment contract between the Employer or an Affiliate and an
Employee. The receipt of benefits hereunder does not give any person the right
to be continued in the employ of the Employer or an Affiliate, and all Employees
remain subject to change of salary, transfer, change of job, discipline, layoff,
discharge (with or without cause) or any other change of employment status.

10.03Source of Payment. The benefits payable under the Plan are an obligation
and liability of the applicable Employer. Amounts paid under the Plan shall be
paid in cash from the Trust, but only to the extent the amount then standing in
the Trust and allocated to a Participant’s or Former Participant’s Account has
been paid to the Trust. Amounts not paid from the Trust shall be paid from the
general assets of the applicable Employer.

No Participant, Former Participant or Beneficiary shall have any right, title or
interest whatever in or to any investment reserves, accounts, funds or assets
that the Employer may purchase, establish or accumulate to aid in providing the
benefits described under the Plan. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a
fiduciary relationship of any kind between the Employer or an Affiliate and a
Participant, Former Participant or Beneficiary.

A Participant, Former Participant or Beneficiary shall not acquire any interest
under the Plan greater than that of an unsecured creditor.

10.04Tax Withholding. The Employer shall withhold from any payment any federal,
state or local taxes required by law to be withheld with respect to such payment
and such sums as the Employer may reasonably estimate as necessary to cover any
taxes for which the Employer may be liable and which may be assessed with regard
to such payment.

10.05Severability. In the event any provision of the Plan shall be held invalid
or illegal, either in whole or in part, for any reason, then any such provision
shall be construed and enforced as if such provisions had never been included in
the Plan and the Employer shall have the right to correct or remedy any such
provision by amendment to the Plan.

10.06409А Compliance. It is intended that the provisions of this Plan satisfy
the requirements of Code Section 409A, and that the Plan be construed and
operated in a manner consistent with such requirements to the extent applicable.
In accordance with Code Section 409A, an entitlement to a series of payments
under this Plan is to be treated as an entitlement to a series of separate
payments. Notwithstanding any provision of this Plan to the contrary,
participation in this Plan constitutes acknowledgement and agreement by each
Participant that the Company and its employees, officers, directors and
Affiliates shall not be liable for, and nothing provided or contained in this
Plan will be construed to obligate or cause the Company and/or its employees,
officers, directors and Affiliates to be liable for, any tax, interest or
penalties imposed on a Participant related to or arising with respect to any
violation of Code Section 409A.

14

--------------------------------------------------------------------------------

 

10.07Specified Employees. If the Participant is a “specified employee,” as such
term is defined and determined as described below in this Section 10.07, any
payments payable as a result of the Participant’s Termination of Employment
(other than death) shall not be payable before the earlier of (i) the date that
is six months after the Participant’s Termination of Employment, (ii) the date
of the Participant’s death, or (iii) the date that otherwise complies with the
requirements of Section 409A. A Participant shall be a “specified employee” for
the twelve- month period beginning on April 1 of a year if the Participant is a
“key employee” as defined in Section 416(i) of the Internal Revenue Code
(without regard to Section 416(i)(5) and further described below) as of December
31 of the preceding year or using such dates as designated by the Administrative
Committee in accordance with Section 409A and in a manner that is consistent
with respect to all of the Company’s nonqualified deferred compensation plans.
For purposes of determining the identity of specified employees, the
Administrative Committee may establish procedures as it deems appropriate in
accordance with Section 409A. A “key employee” is an employee who is (1) one of
the top 50 highly paid officers of the Company having an annual income greater
than $150,000 (as such amount may be adjusted in accordance with Section 416(i)
of the Code); (2) a 5-percent owner of the Company, or (3) is a 1-percent owner
of the Company having an annual compensation from the employer of more than
$150,000

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Employer has caused this instrument to be executed by
its duly authorized officers in multiple copies, each of which shall be deemed
an original all of which shall constitute one and the same instrument, this
eleventh day of January, 2019, but effective as of the first day of January,
2014.

 

SCHLUMBERGER LIMITED

 

 

 

 

 

 

By:

 

/s/Alexander C. Juden

 

 

Alexander C. Juden

 

 

Secretary and General Counsel

 

16